
	

113 HR 2983 IH: Safe Hydration is an American Right in Energy Development Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2983
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Ms. Schakowsky (for
			 herself, Mr. Cartwright,
			 Mr. Blumenauer,
			 Mr. Conyers,
			 Mr. Huffman, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to require testing
		  of underground sources of drinking water in connection with hydraulic
		  fracturing operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Hydration is an American Right in Energy Development
			 Act of 2013.
		2.Testing of
			 underground drinking water sources in connection with hydraulic fracturing
			 operations
			(a)In
			 generalSection 1421(b)(1) of
			 the Safe Drinking Water Act (42 U.S.C. 300h(b)(1)) is amended—
				(1)in subparagraph
			 (C), by striking and at the end;
				(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(E)shall prohibit the underground injection of
				fluids or propping agents pursuant to hydraulic fracturing operations related
				to oil, gas, or geothermal production activities unless the person proposing to
				conduct the hydraulic fracturing operations agrees to conduct testing and
				report data in accordance with section
				1421A.
						.
				(b)Testing and
			 reporting requirementsPart C of the Safe Drinking Water Act is
			 amended by inserting after section 1421 of such Act (42 U.S.C. 300h) the
			 following:
				
					1421A.Testing of
				underground drinking water sources in connection with hydraulic fracturing
				operations
						(a)RequirementsRegulations under section 1421(a) for State
				underground injection control programs shall, in connection with the
				underground injection of fluids or propping agents pursuant to hydraulic
				fracturing operations related to oil, gas, or geothermal production activities,
				require any person conducting such operations—
							(1)to conduct testing
				of underground sources of drinking water in accordance with subsections (c) and
				(d)—
								(A)with respect to a site where, as of the
				date of enactment of this section, underground injection has not commenced for
				the first time—
									(i)prior to
				commencement of underground injection at the site for the first time;
									(ii)at least once every 6 months during the
				period beginning at the commencement of underground injection described in
				clause (i) and ending at the cessation of such hydraulic fracturing operations;
				and
									(iii)at least once
				every 12 months during the 5-year period following the end of the period
				described in clause (ii);
									(B)with respect to a site where, as of the
				date of enactment of this section, there is no active underground injection,
				but underground injection has previously occurred at the site—
									(i)prior to renewing
				underground injection at the site;
									(ii)at least once
				every 6 months during the period beginning at such renewal of underground
				injection and ending at the cessation of such hydraulic fracturing operations;
				and
									(iii)at least once
				every 12 months during the 5-year period following the end of the period
				described in clause (ii); and
									(C)with respect to a site where, as of the
				date of enactment of this section, such hydraulic fracturing operations are
				occurring—
									(i)at least once
				every 6 months during the period beginning on the date of enactment of this
				section ending at the cessation of such hydraulic fracturing operations;
				and
									(ii)at least once
				every 12 months during the 5-year period following the end of the period
				described in clause (i); and
									(2)to submit reports
				to the Administrator on the results of testing under subparagraph (A), (B), or
				(C) of paragraph (1) within 2 weeks of such testing.
							(b)ExceptionThe
				testing and reporting requirements of subsection (a) do not apply with respect
				to hydraulic fracturing operations if there is no accessible underground source
				of drinking water within a radius of one mile of the site where the operations
				occur.
						(c)Sampling
				locationsTesting required pursuant to subsection (a) shall
				occur—
							(1)at all accessible
				underground sources of drinking water within a radius of one-half mile of the
				site where the hydraulic fracturing operations occur; and
							(2)if there is no
				accessible underground source of drinking water within such radius, at the
				nearest accessible underground source of drinking water within a radius of one
				mile of such site.
							(d)TestingTesting required pursuant to subsection (a)
				shall—
							(1)be conducted by
				one or more laboratories certified pursuant to the Environmental Protection
				Agency’s program for certifying laboratories for analysis of drinking water
				contaminants; and
							(2)include testing
				for any hazardous substance, pollutant, contaminant, or other factor that the
				Administrator determines would indicate damage associated with hydraulic
				fracturing operations.
							(e)Database; public
				accessibility
							(1)DatabaseThe
				Administrator shall establish and maintain a database of the results reported
				pursuant to subsection (a)(2).
							(2)Public
				accessibilityThe Administrator shall make such database publicly
				accessible on the Website of the Environmental Protection Agency.
							(3)Public
				searchabilityThe Administrator shall make such database
				searchable by zip code, allowing members of the public to easily identify all
				sites for which reports are submitted pursuant to subsection (a)(2).
							(f)DefinitionIn this section, the term accessible
				underground source of drinking water means an underground source of
				drinking water to which the person conducting the hydraulic fracturing
				operations can reasonably gain
				access.
						.
			(c)Conforming
			 amendmentSection 1421(d)(1)(B)(ii) of the Safe Drinking Water
			 Act (42 U.S.C. 300h(d)(1)(B)(ii)) is amended by inserting except as
			 provided in subsection (b)(1)(E) of this section and section 1421A,
			 before the underground injection of fluids or propping agents (other
			 than diesel fuels) pursuant to hydraulic fracturing operations related to oil,
			 gas, or geothermal production activities.
			
